Citation Nr: 0727422	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-31 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran had active service from June 1978 to July 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2004 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in May 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The evidence which is already of record adequately 
demonstrates that the veteran was exposed to acoustic trauma 
during service.  In this regard, the Board notes that the 
veteran's DD 214 reflects that his military occupational 
specialty was Air Cargo Specialist.  During the hearing held 
in May 2007, the veteran testified that his duties resulted 
in exposure to loud noise from the aircraft engines.  He 
recounted that he developed ringing in his ears at the time 
of exposure to the noise, and that it has continued to occur 
over the years.  He also recounted having hearing loss which 
had continued since he got out of the Air Force.  

VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. § 3.159(c).  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  In light of the veteran's credible 
testimony as to the occurrence of acoustic trauma during 
service and the existence of a current hearing loss 
disability, the veteran should be afforded VA hearing loss 
examination to determine the severity of the disability and 
to obtain an opinion regarding whether the current hearing 
loss and/or tinnitus developed as a result of the noise 
exposure during service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
hearing loss examination to determine the 
severity and etiology of any hearing loss 
and tinnitus which the veteran may 
currently have.  The claims folder should 
be made available to the examiner in 
conjunction with the examination.  The 
examiner should record the full history 
of the disorders, including the veteran's 
own account of the nature of his claimed 
hearing loss disability.  The examiner 
should specifically comment as to whether 
it is at least as likely as not (i.e., to 
at least a 50-50 degree of probability) 
that any currently found hearing loss 
and/or tinnitus was caused or aggravated 
by exposure to noise during service, or 
whether such an etiology or relationship 
is unlikely (i.e., less than a 50-50 
probability). 

2.  The RO should thereafter review the 
additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



